Citation Nr: 1132047	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-24 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cheek disorder, other than the Veteran's service-connected left cheek scar.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  

In March 2007, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2007 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The claim for service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence reveals no current left cheek disorder other than the Veteran's service-connected left cheek scar.

2.  The preponderance of the competent medical evidence establishes that the Veteran's back disorder was incurred in service and is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left cheek disorder other than the Veteran's service-connected left cheek scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a back disorder have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left cheek disorder and a back disorder.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Left Cheek
The Veteran has been grated service connection for a scar of the left cheek.  He seeks service connection for a disorder of the left cheek other than the service-connected scar.  At the March 2007 hearing he testified that during service, he and some service members were gathered around an outdoor fire to stay warm.  One of the service members found some rounds of ammunition, and to be funny, threw them into the fire.  The rounds exploded and one struck the Veteran in the face.  As noted by the Board in the last remand, the Veteran's service treatment records corroborate an in-service left cheek injury.  The Board remanded the matter in order to determine whether any disability other than a scar is present.

On remand, the Veteran was afforded separate VA examinations in January 2008 to assess both any neurological disability of the left cheek, as well as any muscular disability of the left cheek.  The Veteran was additionally afforded a scar examination at this time to assess the manifestations of the scar.  With regard to his neurological functioning, the examiner found the movements of the Veteran's face, tongue, and palate were symmetric and active.  There were no bruits in his neck, over the scalp, or over the orbits.  His pupils were normal.  He was diagnosed with, "face contusion, thirty years ago.  Normal neurologic today."  

With regard to his muscular functioning, the examiner found no tendon damage, no bone, joint or nerve damage, good muscle strength, no muscle herniation, and no loss of muscle function.  The Veteran complained of no muscle pain.  The examiner assigned a diagnosis of "lacerative injury with retained foreign body, left face, without muscle injury."  The scars examination similarly revealed no findings of a current disorder other than the visible scar.  The examiner measured the scar and indicated there is no pain associated with the scar, no adherence to underlying tissue, no instability, no elevation or depression, no inflammation, edema, or keloid, no asymmetry of the face, no induration or inflexibility, no limitation of motion, and no disfigurement.  The texture and color of the scar was the same as the surrounding skin, was superficial, and was not deep. 

The Board has additionally reviewed the remainder of the evidence of record and can point to no diagnosed disorder of the left cheek other than the Veteran's service-connected scar.  In the absence of proof that the Veteran has the alleged condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).
For all of these reasons, Board cannot find the Veteran meets the first requirement of service connection for a left cheek disorder separate from his service-connected left cheek scar.  Further discussion of the remaining requirements for service connection is not warranted.  In reaching this decision the Board considered the Veteran's arguments in support of the assertion that he has a left cheek condition, other than a scar, that is related to service.  However, as a lay person, he is competent to describe symptoms and observable manifestations, but he not competent to offer medical opinions as to the appropriate diagnosis to be assigned for symptoms, and the Board may not accept unsupported lay speculation with regard to assignment of medical diagnoses.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  These arguments do not provide a factual predicate upon which compensation may be granted.

Finally, the Board notes that service connection may be awarded for a "chronic" condition when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, while the Veteran contends he has suffered from left cheek problems since service, the Board finds the medical evidence more probative.  Given the absence of any current diagnosis other than the service-connected left cheek scar, or treatment for any such disorder since discharge, the Board finds no further discussion of this theory of service connection is required. 

For all of the above reasons, the Veteran's claim for service connection for a left cheek disorder other than a service-connected left cheek scar, is denied.

Back disorder
In this case, the Veteran contends that his back disorder began in service and is related to injuries sustained on active duty.  With regard to his back, he asserts that he worked in the motor pool during service and injured his back doing heavy lifting.  

The first element of service connection has been satisfied as the record contains  current diagnoses of a herniated nucleus pulposus, documented, for example, on VA examination in January 2008. 

As to the second element of service connection, the Board finds that the Veteran's service treatment records and the lay evidence of record corroborate the accidents as contended.  Service treatment records show that in March 1974 the Veteran complained of upper back pain for 5 days after lifting heavy objects the week before.  A physical examination showed some limited range of motion of sternocleidomastoid and an impression of muscle spasm was noted.  

Additionally, the Veteran's spouse, who married the Veteran in 1973, submitted an October 2007 lay statement in which she describes the Veteran's accidents as contended and his symptoms in service.  Given all of this, the Board finds the in-service incurrence of the Veteran's back disorder has been established. 

Additionally, resolving any reasonable doubt in favor of the Veteran, the Board finds the nexus evidence of record to be in equipoise.  Taking the negative evidence first, the January 2008 VA examiner offered a negative nexus opinion on the basis that subsequent to the in-service accident, the Veteran worked for many years as a truck driver and then sustained a back injury in 1996.

By contrast, in a March 2007 letter, John Taylor Williams, M.D., offered positive nexus opinions for each of these disorders.  With regard to the back, he noted that the Veteran lifted heavy objects frequently in service and was later diagnosed with bulging discs and underwent a laminectomy.  He opined, "I believe this can be directly related to lifting which was excessive per patient report during his time in service."  In concluding the report, Dr. Williams opined that the Veteran's back disorder was "more likely than not related in large part to his experiences while serving." 

At the March 2007 hearing it was noted that in preparation for his report, Dr. Williams had been provided with and reviewed service treatment records, private medical evidence, and the statement of the case and all documents referenced on the statement of the case.  See Hearing Transcript p. 2.  As such, the Board finds an adequate basis for the findings rendered.  By contrast, the Board finds that the January 2008 VA examiner's opinion is not adequately supported.  With regard to the back, the examiner similarly failed to explain why the current disorder could not be related to the in-service injury, despite the Veteran's post-service job as a truck driver and 1997 accident.  At the very minimum, the evidence here is in equipoise.  The benefit of the doubt rule is for application and the Veteran's claims are granted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2005 and September 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The September 2007 letter and a separate letter of March 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a cheek disorder, other than the Veteran's service-connected left cheek scar, is denied.

Service connection for a back disorder is granted.


REMAND

At his hearing, the Veteran testified that he first injured his left knee in service.  The Veteran testified that, as a result of that left knee injury, the left knee locks up.  The Veteran testified that he received treatment from Dr. B, and the records from Dr. B reflect that a diagnosis of meniscal tear was assigned.  However, on VA examination conducted in January 2008, no diagnosis other than knee strain was assigned.  The examiner found no objective manifestations of a left knee disorder, although the examiner noted the Veteran's subjective complaints of pain and assigned a diagnosis of left knee strain on that basis.  Further development of the clinical evidence is required to reconcile the diverging medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any evidence in the following categories: any providers who have treated him for a left knee disorder since December 2006; any provider who has ordered radiologic examination of the Veteran's left knee in the past 7 years; any facility at which radiologic examination of the left knee may have been conducted, especially in the past 7 years.  Identified records should be requested.  The Veteran should identify any facility at which he has been hospitalized in the past 7 years, and each admission history and physical should be requested.  If the Veteran has not been hospitalized in the past 7 years, he should be asked to identify the facility at which June 1997 surgical treatment of his back disorder was performed, and the admission history and physical from that hospitalization should be requested. 

2.  Afford the Veteran another opportunity to identify or submit any evidence he believes may assist him to substantiate his claim. 

3.  After the above information has been obtained to the extent possible, schedule the Veteran for left knee examination for the purpose of ascertaining the nature and etiology of a left knee disorder.  The claims folder must be made available to and reviewed by the examiner(s) prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  The examiner should review the service treatment records, the December 2006 record of Dr. EAB's treatment of the Veteran's left knee, the March 2007 from Dr. JTW, the report of January 2008 VA examination, other relevant private records associated with the claims file, and records obtained during the course of this Remand.  

The examiner should assign a diagnosis for each current disorder of the left knee, and should reconcile the varying diagnoses assigned for the left knee disorder.  The examiner should discuss the diagnosis assigned by Dr. B and the diagnosis assigned at the 2008 VA examination, and reconcile the evidence as to the appropriate current diagnosis.  

The examiner should specifically opine as to whether there is a 50 percent probability, or greater probability, that the Veteran has a current left knee disorder which is related to the Veteran's period of active service.  If the requested opinion cannot be rendered without resort to speculation, the examiner should so state, and explain what additional evidence would be required in order to support an opinion which did not require speculation.  A rationale should be provided for any opinion given.

4.  Thereafter, the RO should readjudicate the issue of service connection for a left knee disorder.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


